Citation Nr: 1043994	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to August 
1977 and December 1982 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied an 
evaluation in excess of 10 percent for service-connected 
sinusitis.  The Veteran has timely appealed that issue.

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2010 from Seattle, 
Washington; a transcript of that hearing is associated with the 
claims file.


FINDING OF FACT

The preponderance of the evidence since January 6, 2006 and 
throughout the appeal period demonstrates that the symptomatology 
associated with the Veteran's sinusitis more closely approximates 
more than six non-incapacitating episodes per year, characterized 
by headaches, sinus congestion, pressure and pain, sore throat 
and post-nasal discharge; however, there is no evidence of any 
surgery during the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
beginning January 6, 2006 for service-connected sinusitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.97, Diagnostic Code 6513 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, an August 2006 letter advised the Veteran to submit 
evidence that his service-connected disability had gotten worse, 
as well as what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by VA.  
That letter further advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the effect 
that the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not be 
"veteran specific").  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, and VA examination reports from September 2006 
and June 2008.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's August 2010 Travel 
Board hearing, along with various written statements, including a 
symptomatology journal from January 2006 to October 2007, 
provided by the Veteran, and by his representative on his behalf.  
The Board also finds that no additional RO action to further 
develop the record is warranted on the claims decided herein.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims for reopening and increase, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any of 
these claims herein adjudicated.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).



Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board notes that the Veteran is currently rated as 10 percent 
disabling under Diagnostic Code 6513, chronic maxillary 
sinusitis, which uses the General Rating Formula for Sinusitis.  
Under the General Rating Formula for Sinusitis, a 10 percent 
rating is assigned for one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-incapacitating 
episodes of sinusitis per year characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent evaluation is 
required when there are three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, pain, 
and purulent discharge or crusting.  A 50 percent evaluation is 
warranted following radical surgery with chronic osteomyelitis, 
or near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6513 (2010).

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A claim for an increased rating for sinusitis was received from 
the Veteran on July 17, 2006.

The Veteran contends on appeal that his sinusitis symptomatology 
warrants a higher evaluation than the currently assigned 10 
percent.  He and his representative seemed to indicate during the 
Veteran's August 2010 hearing that he warranted a 30 percent 
evaluation.  The Veteran indicated at various times throughout 
the appeal period, but particularly during his August 2010 
hearing that he did not suffer from incapacitating episodes, but 
that he was entitled to a higher evaluation because of the 
multiple and persistent non-incapacitating episodes of sinusitis 
and symptomatology.  He indicated that such symptomatology occurs 
on a fairly consistent basis and includes headaches, sinus and 
nasal pain and pressure, congestion, and past-nasal discharge 
("drip").

The Veteran's VA treatment from throughout the period, 
particularly beginning in October 2005, demonstrate that the 
Veteran has complained since that time of nasal congestion and 
stuffiness, sinus and nasal pressure and pain, and sinus 
headaches.  It appears that the Veteran was employed during the 
appeal period until sometime in 2008 when he retired.  A January 
2009 treatment report indicated that the Veteran was retired and 
spent five months in the Philippines.  Such a retirement was not 
noted as being due to the Veteran's sinusitis.

The Veteran also submitted a journal of symptomatology at his 
August 2010 hearing which documented his symptomatology from 
January 6, 2006 through October 31, 2007, and indicated that more 
evidence from his journal is available upon request.  The Board 
notes that the journal generally shows several instances 
throughout the calendar year, numbering vastly more than six, 
that the Veteran documented symptoms of sinusitis that include: 
headaches, coughing, post-nasal discharge, sore throat, and 
crusting.  At his August 2010 hearing, the Veteran reiterated 
these symptoms, and stated that he takes no medication for his 
sinusitis, but takes Zyrtec for his allergic rhinitis which also 
helps his sinusitis symptoms.  The Veteran also indicated that he 
takes Tylenol to relieve his headaches.

The Veteran also submitted several sick leave reports from his 
place of employment for the years of 2005 through 2007, which 
demonstrate vastly more than six days of sick leave.  The Board 
notes that several of these entries correspond with entries of 
sinusitis symptomatology noted in the Veteran's journal.

The Veteran underwent two VA examinations in September 2006 and 
June 2008.  In the September 2006 VA examination, the Veteran 
reported having sinus problems approximately eight times a year.  
He stated that he was not incapacitated during these attacks, but 
that he has headaches, interference breathing through his nose, 
purulent discharge, hoarseness, shortness of breath and sinus 
pressure.  The VA examiner noted that there was no antibiotic 
treatment for the Veteran's sinusitis treatment, and noted that 
the functional impairments of the sinus problems were decreased 
concentration and missing work due to sinus attacks.  On 
examination, the Veteran did not demonstrate any nasal 
obstruction, deviated septum, partial loss of nose or ala, or any 
scarring or disfigurement.  The Veteran, however, demonstrated 
maxillary and frontal sinus sinusitis with tenderness, but did 
not have any purulent discharge at that time.  X-rays were within 
normal limits.  The Veteran was diagnosed with subjective sinus 
congestion and objective evidence of sinusitis.

The Veteran underwent another VA examination in June 2008, at 
which time the Veteran reported the same symptomatology as noted 
in the September 2006 VA examination.  He further reported that 
his sinusitis symptomatology grew worse when he had allergic 
flares and colds.  The Veteran also indicated that he had 
crusting of the nose due to a runny nose and sinus problems, as 
well as sinus pain and pressure, sore throat and coughing.  The 
Veteran indicated that in the past year he was unable to go to 
work or had to leave work at the shipyard that he was employed at 
early at least 20 days due to his sinus problems.  Examination 
showed many of the same findings as in the September 2006 
examination, though the Veteran's right nostril demonstrated a 50 
percent obstruction and no sinusitis was noted at that time.  The 
VA examiner noted that the Veteran lost approximately 20 days of 
work a year due to severe allergies.

Analysis

Given the foregoing evidence, the Board finds that the evidence 
documents more than six non-incapacitating episodes of sinusitis 
symptomatology per year.  Such episodes include headaches, nasal 
and sinus pressure, pain and congestion, sore throat, coughing, 
and purulent discharge or post-nasal discharge.  The Board finds 
the Veteran's extensive lay documentation of symptomatology in 
his journal to be competent and credible and highly probative of 
the extent of the Veteran's symptomatology, regardless of whether 
the Veteran's symptomatology was documented as such in the 
Veteran's VA examinations.  Specifically, the Board notes that 
the Veteran's complaints of symptomatology have remained largely 
consistent both in his journal, VA examinations and treatment 
records.  Those symptoms have also been documented as correlating 
with more than six days of lost work, as noted by the Veteran's 
journal and sick leave reports, as well as the June 2008 VA 
examination report.  

While the Board has found that the symptomatology more closely 
approximates a 30 percent evaluation, as noted above, the Board 
finds that a higher evaluation is not warranted on this evidence 
of record.  The Board specifically notes that there is no 
evidence of any surgery during the appeal period, though the 
Veteran's journal would appear to document near-constant 
sinusitis.  A 50 percent rating under the relevant Diagnostic 
Code requires either radical surgery that results in chronic 
osteomyelitis or near-constant sinusitis after repeated 
surgeries.  Such has not been evidenced by the record, and 
therefore, a rating higher than 30 percent is not applicable in 
this case.  Resolving the benefit of the doubt in favor of the 
Veteran, a 30 percent evaluation is effective January 6, 2006, 
the date the Veteran began his journal and the earliest recorded 
date of demonstrable increase of the Veteran's sinusitis 
symptomatology.

In short, the foregoing evidence demonstrates that the Veteran 
has more than six non-incapacitating episodes per year, 
characterized by headaches, sinus congestion, pain, sore throat 
and post-nasal discharge.  The evidence, however, does not 
demonstrate that the Veteran has undergone any surgery for his 
sinuses during the appeal period.  Such a disability picture is 
commensurate with a 30 percent evaluation, but no more, under the 
relevant rating criteria.  See 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6513.

Additionally, the Board has considered whether the Veteran's 
sinusitis presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
consideration of additional symptomatology than is currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Moreover, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The evidence of 
record does not indicate that the Veteran is currently unemployed 
due to his sinusitis, and in fact, indicates that the Veteran did 
work until sometime in 2008 when he retired.  Such retirement was 
not shown to be due to the Veteran's sinusitis, and the Veteran 
has not contended at any point during the appeal period as being 
unable to work due to his sinusitis.  Since there is not any 
evidence of record that the Veteran's sinusitis causes him to be 
unable to gain and maintain substantially gainful employment, the 
Board finds that a remand for such an opinion is not required in 
this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation of 30 percent for service-connected sinusitis is 
granted, effective January 6, 2006, subject to the regulations 
controlling the payment of monetary benefits.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


